Opinion issued January 16, 2014




                                   In The

                            Court of Appeals
                                  For The

                        First District of Texas
                          ————————————
                            NO. 01-13-00772-CV
                         ———————————
     ILSA PEN BONHAM AND TEXAS HAMPTON INVESTMENTS,
                         Appellants
                                     V.
            TEXAS AMERICAN TITLE COMPANY, Appellee


                  On Appeal from the 11th District Court
                          Harris County, Texas
                    Trial Court Case No. 2011-20060


                        MEMORANDUM OPINION

     Appellants, Ilsa Pen Bonham and Texas Hampton Investments, attempt to

appeal from the trial court’s judgment signed May 6, 2013. Appellee, Texas

American Title Company, has filed a motion to dismiss this appeal, contending
that appellants’ notice of appeal was untimely. We grant the motion and dismiss

the appeal.

      Generally, a notice of appeal is due within thirty days after the judgment is

signed. See TEX. R. APP. P. 26.1. The deadline to file a notice of appeal is

extended to 90 days after the date the judgment is signed if, within 30 days after

the judgment is signed, any party files a motion for new trial, motion to modify the

judgment, motion to reinstate, or, under certain circumstances, a request for

findings of fact and conclusions of law. Id.; TEX. R. CIV. P. 329b(a), (g). The time

to file a notice of appeal may also be extended if, within 15 days after the deadline

to file the notice of appeal, a party properly files a motion for extension. See TEX.

R. APP. P. 10.5(b), 26.3. A motion for extension of time is necessarily implied

when an appellant, acting in good faith, files a notice of appeal beyond the time

allowed by rule 26.1, but within the 15-day extension period provided by Rule

26.3. See TEX. R. APP. P. 26.1, 26.3; Verburgt v. Dorner, 959 S.W.2d 615, 617

(Tex. 1997).

      Here, the trial court signed the final judgment on May 6, 2013. Appellants

timely filed a motion for new trial on May 15, 2013. See TEX. R. CIV. P. 329b(a).

Therefore, appellants’ notice of appeal was due by August 5, 2013. See TEX. R.

APP. P. 4.1(a), 26.1.




                                         2
      Appellants untimely filed their notice of appeal on September 4, 2013.

Without a timely filed notice of appeal, this Court lacks jurisdiction over the

appeal. See TEX. R. APP. P. 25.1.

      Accordingly, we grant appellee’s motion and dismiss the appeal for want of

jurisdiction. See TEX. R. APP. P. 42.3(a), 43.2(f). We dismiss any pending motions

as moot.

                                    PER CURIAM
Panel consists of Justices Keyes, Bland, and Brown.




                                        3